Citation Nr: 1746317	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-05 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbago with sciatica of the left hip and left leg (claimed as a back injury), and if so whether the claim may be allowed.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder (claimed as insomnia and sleep apnea), and if so whether the claim may be allowed.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to September 1984.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board previously remanded this case for additional development in August 2015.  The case has been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

A remand is required again in this case to ensure that the Veteran is given every consideration.  VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

It is noted that in prior actions, the RO reopened the claim for service connection for a back injury, and held that new and material evidence had not been submitted as to the claimed sleep disorder.  As the Board has to make a separate determination on these matters, the issues have been phrased as set forth on the title page.

At the time of the prior remand, it was noted that there were multiple records missing from the electronic file.  A 1984 rating action that initially denied these claims is not on file.  A September 1993 rating on file makes reference to an examination that is not on file.  Other ratings and claims were also noted to be missing.  Development requested included that the paper claims file be obtained and all records prior to May 2009 were to be associated with the claims file.  Review of the record since that Remand fails to reveal that this action was not undertaken.  To the extent there is an unavailability of the paper claims file for some reason, that must be certified, and other attempts to obtain past records should be undertaken.  This should include contacting the Veteran, his representative, and any medical centers where past examinations were undertaken and requesting any information they have for the prior to May 2009.

In the August 2015 remand, the Board directed the AOJ to schedule the Veteran for a Board hearing at his local VA office as the Veteran requested a hearing in his February 2011 VA Form 9.  The Veteran submitted a statement in July 2015, reporting to VA that he was no longer incarcerated as of May 27, 2015.  There was some question as to whether he received proper notice.  However, the Veteran's claims file indicates that a hearing has not been scheduled nor the Veteran has been notified of the time and date of the new hearing.  That hearing should be scheduled, if it is still desired, following receipt of the above records, readjudication of the issue, and if the matter remains denied.

Therefore, there was not substantial compliance with the Board's prior remand directives, and thus, a hearing must be scheduled for the Veteran and the AOJ must obtain missing documents as required by the prior remand directives.  .  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant treatment records and examination records from VA and any private treatment providers identified by the Veteran, to include documents prior to May 2009.  This should include obtaining the paper claims folder and copying or uploading all evidence, forms, and decisions from prior to May 2009.  If for some reason the paper claims folder is unavailable, that should be certified by AOJ officials in a formal finding of unavailability.  The AOJ should, in that case, contact the Veteran, his representative, and any medical center where he had treatment or exams, and attempt to obtain from them any documents they have on file dated prior to May 2009.  All attempts to obtain records should be documented in the claim folder.

2.  Thereafter, readjudicate the instant issues, review all the evidence added to the file as a result of the above.  If the benefits sought are not granted, the Veteran and his representative should be provided with as supplemental statement of the case and afforded a reasonable opportunity to respond thereto.

3.  Thereafter if the matter remains denied, schedule the Veteran for a Board hearing at his local VA office, in accordance with applicable provisions.  If the Veteran no longer desires a hearing, he should withdraw the request in writing at the RO and the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




